Citation Nr: 1818312	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-41 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative disc disease, L5-S1, claimed as osteoarthritis of the spine and low back pain with sciatic nerve pain secondary to service-connected bilateral pes planus, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for neuropathy of the right lower extremity, claimed as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

April Maddox Counsel


INTRODUCTION

The Veteran had active service from January 1976 to August 1977.

This matter comes before the Board of Veterans Appeals (Board) from an October 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in November 2017.  A transcript of this proceeding has been associated with the claims file.  Notably, during the hearing the Veteran provided testimony on the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  However, this issue is not currently on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  In a final decision issued in September 2005, the RO denied the Veteran's claim of entitlement to service connection for degenerative disc disease, L5-S1.

2.  Evidence added to the record since the final September 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.

3.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's low back disorder was incurred during his military service and/or is secondary to his service-connected bilateral pes planus.

4.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's neuropathy of the right lower extremity is secondary to his now service-connected low back disability.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied service connection for degenerative disc disease, L5-S1 is final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).	

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease, L5-S1.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a low back disorder have been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).  

4.  The criteria for service connection for neuropathy of the right lower extremity have been met.  38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Analysis

The Veteran's original claim of entitlement to service connection for a low back disorder was denied by a September 2005 rating decision.  Specifically, the RO noted that, while service treatment records showed that the Veteran injured his back in April 1977 and the Veteran had a current diagnosis of degenerative disc disease, L5-S1, a June 2005 VA examiner reviewed the claims file and opined that the minor in-service injury along with the lapse of time between that injury and the first indication of a back disability made it less likely than not that the in-service back injury was the cause of the current back disability.  

Although the RO provided notice of the September 2005 denial, the Veteran did not initiate an appeal of this decision.  Therefore, the RO's decision of September 2005 is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for a low back disorder was received prior to the expiration of the appeal period stemming from the September 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Thereafter, in December 2010, the Veteran requested to reopen his previously denied claim of entitlement to service connection for a low back disorder, specifically osteoarthritis of the spine. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the September 2005 rating decision, the evidence of record included the Veteran's service treatment records which show complaints of low back pain with an assessment of paravertebral muscle spasm in April 1977, post-service treatment records which include July 2004 magnetic resonance imaging scan of the lumbar spine showing L5-S1 mild broad based posterior disc bulge, and a June 2005 VA spine examination noting an impression of degenerative disc disease at L5-S1 as well as the opinion that such was not related to the Veteran's military service.  

Relevant evidence received since the September 2005 rating decision includes the Veteran's assertion that his back disorder is secondary to his service-connected bilateral pes planus.  In support of this assertion, the Veteran submitted an August 2013 statement from T.D., the Veteran's physical therapist, wherein T.D. wrote that, having reviewed the Veteran's image studies and, having practiced physical therapy for 23 years with a specialty in spinal disorders as well as foot and ankle biomechanics that the Veteran's low back pain is substantially contributed to by his profound pes planus.  Also of record is an August 2016 VA spine examination noting a diagnosis of spondylosis and degenerative disc disease, L5-S1 along with the opinion that the Veteran's low back disorder is less likely than not the result of the Veteran's service-connected bilateral pes planus.  

The Board finds that the evidence received since the September 2005 rating decision is new and material.  Specifically, additional evidence addressing the bases of the prior final denial has been received, to include a medical opinion relating the Veteran's low back disorder to his pes planus.  The prior denial in September 2005 was based upon a finding that there was no nexus between the Veteran's low back disorder and his military service.  The evidence received since such time indicates that the Veteran's low back disorder is secondary and/or aggravated by his service-connected pes planus.  Therefore, the Board finds that the evidence added to the record since the final September 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for a low back disorder.

II. Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Calusa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

1. Low back

With regard to the low back, as above, the Veteran submitted an original service connection claim for a left knee disorder in January 2005 but, as above, this claim was denied by rating decision dated in September 2005.  He submitted the current claim on appeal in December 2010.  

As above, the Veteran's service treatment records which show complaints of low back pain with an assessment of paravertebral muscle spasm in April 1977.  Post-service treatment records show a back disorder as early as July 2004 when a magnetic resonance imaging scan of the lumbar spine showed L5-S1 mild broad based posterior disc bulge.

The Veteran was afforded a VA spine examination in June 2005 and was diagnosed with degenerative disc disease at L5-S1.  The June 2005 VA examiner wrote that it was beyond the scope of medical science to be able to say whether the minor in-service incident caused the Veteran's present lumbar spine disorder.  However, there was a prolonged period of time between the in-service injury and the post-service symptoms.  This rendered the possibility that the minor in-service injury causing the present symptoms far less likely than not.  In addition, the VA examiner noted that a disc bulge without neural foraminal narrowing is really not of any clinical consequence.  Many people would call this a normal finding.  This, the VA examiner opined that the Veteran's disc bulge was not causing his present symptoms and that the in-service incident did not cause the present disc bulge.  

Subsequently, by rating decision dated in October 2011, the Veteran was awarded service connection for bilateral pes planus and, in his May 2012 notice of disagreement, the Veteran argued that his back disorder was secondary to his service-connected bilateral pes planus.  In support of this assertion, the Veteran submitted an August 2013 statement from T.D., the Veteran's physical therapist, wherein T.D. wrote that, having reviewed the Veteran's image studies and, having practiced physical therapy for 23 years with a specialty in spinal disorders as well as foot and ankle biomechanics that the Veteran's low back pain is substantially contributed to by his profound pes planus.  

As above, the Veteran was afforded another VA spine examination in August 2016.   The August 2016 VA examiner noted a diagnosis of spondylosis and degenerative disc disease, L5-S1 and opined that the Veteran's low back disorder is less likely than not the result of the Veteran's service-connected bilateral pes planus.  Significantly, the examiner wrote that the Veteran's back disorder was caused by its own spine overuse and less likely caused by his bilateral pes planus as there was no loss of use of the feet nor severe deformity leading to severe spine deviation nor pelvic tilt in order or aggravate the lumbar spine disorder and/or spondylosis beyond their natural progression.  The examiner noted a 2011 diagnosis of limb length discrepancy of 1.5 cm (right shorter than left ) which, as per previous podiatry notes, causes more foot pain and is a known risk factor for mild pelvic tilt.   The examiner noted that the Veteran experienced bilateral pes planus with hindfoot valgus and that this condition was not causing evidence of disruption of the lower extremity axis nor pelvis/ spine shifting during ambulation in order to aggravate the back condition with degenerative joint disease and degenerative disc disease beyond its natural progression.

Upon review of the evidence, the Board finds that the evidence of record is in relative equipoise and, affording the Veteran the benefit of the doubt, service connection for a low back disorder is warranted.  As an initial matter, the Board finds that the Veteran has a current diagnosis of degenerative disc disease at L5-S1.  Furthermore, the Veteran's physical therapist has opined that the Veteran's low back disorder is either secondary to or aggravated by the Veteran's service-connected bilateral pes planus due to an altered gait/over-use.  While the August 2016 VA examiner found that the Veteran's low back disorder and pes planus were unrelated as the Veteran's bilateral pes planus is not severe enough to result in the Veteran's back disability, the Board notes that the Veteran's pes planus is rated as 50 percent disabling, indicative of severe pes planus.      

Accordingly, the Board resolves all doubt in favor of the Veteran and finds that a low back disorder has been aggravated by his service-connected bilateral pes planus.  Therefore, service connection for a low back disorder is warranted.  38 U.S.C. § 1131, 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert, supra.

2. Neuropathy of the right lower extremity

The Veteran contends that he has neuropathy of the right lower extremity due to his low back disorder.  As above, the Veteran was afforded a VA spine examination in August 2016 and the examiner diagnosed mild radiculopathy of the right lower extremity.  The examiner also opined that, in view of the lumbar spine imaging and subjective description of right lower extremity symptoms, it was at least as likely as not that the right lower extremity symptoms are radicular symptoms of the Veteran's low back disorder.  Given the grant of service connection for a back disorder, the Board finds that service connection for neuropathy of the right lower extremity is warranted on a secondary basis.  


ORDER

Service connection for a low back disorder is granted.

Service connection for neuropathy of the right lower extremity is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


